Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 29, 2007                                                                                          Clifford W. Taylor,
                                                                                                                    Chief Justice

  131976-9                                                                                              Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  HAMILTON’S HENRY THE VIII LOUNGE,                                                                            Marilyn Kelly
           Plaintiff-Appellant,                                                                           Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  v                                                                   SC: 131976                        Stephen J. Markman,
                                                                                                                         Justices
                                                                      COA: 267537
                                                                      Ct of Claims: 04-000056-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________
  HAMILTON’S BOGART’S, INC.,
             Plaintiff-Appellant,
  v                                                                   SC: 131977
                                                                      COA: 267538
                                                                      Ct of Claims: 04-000057-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________
  JO-BET,
             Plaintiff-Appellant,
  v                                                                   SC: 131978
                                                                      COA: 267539
                                                                      Ct of Claims: 04-000058-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________
  GARTER BELT, INC.,
             Plaintiff-Appellant
  v                                                                   SC: 131979
                                                                      COA: 267540
                                                                      Ct of Claims: 04-000059-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.


                    I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the 

              foregoing is a true and complete copy of the order entered at the direction of the Court. 

                     January 29, 2007                    _________________________________________
      s0122                                                              Clerk